Rombauer, P. J.,
delivered the following opinion of the court upon a motion for rehearing.
The defendant asks for a rehearing in this cause on the ground that the opinion of the court is opposed to controlling decisions of the supreme court to which the attention of this court has not been called. His counsel refers us to Jefferson County v. Cowan, 54 Mo. 237, and City of St. Louis v. Gleason, 93 Mo. 33. He overlooks the controlling proposition that in the cases cited the jurisdiction of the court was challenged in a direct proceeding attacking the validity of its judgment. That the law in such cases is as defendant’s counsel claims it to be, has never been questioned. In the case at bar the jurisdiction is challenged in a collateral proceeding, and we can only reiterate what was so well said by Commissioner Martin in State v. Evans, 83 Mo. 322: “The *409counsel for defendant have submitted an able and exhaustive brief in support of the position that, after the county court bad reached a conclusion as expressed in its order and judgment, such order or judgment is binding and conclusive, until reversed on appeal, or overthrown in some proceeding directly attacking it, and that it could not be impeached in any collateral proceeding like the one before us. The principle of law implied in this position has our unqualified assent, and it is unnecessary for us to do anything more than to add this expression to the many previous decisions of this court announcing the same result. State ex rel. v. Weatherby, 45 Mo. 17; Jeffries v. Wright, 51 Mo. 220; Johnson v. Beazley, 65 Mo. 250; Sims v. Gray, 66 Mo. 614; Fulkerson v. Davenport, 70 Mo. 546; Scott v. Crews, 72 Mo. 263; Gray v. Bowles, 74 Mo. 423; Henry v. McKerlie, 78 Mo. 416.”
Whenever the question is brought here in a direct proceeding to set aside the election, as unauthorized by the provisions of law, the authorities relied on by the defendant will receive due consideration. The motion for rehearing is overruled.
All concur.